Citation Nr: 1613010	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-01 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $7,860.83 (US dollars).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from June 1963 to September 1964 and from September 1964 to September 1967.  He also had nonrecognized military service from June 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2008 letter decision by the Committee on Waivers and Compromises, at the Philadelphia, Pennsylvania, VA Regional Office, that denied the appellant's request for a waiver of the recovery of the overpayment at issue. 

The record reflects that in May 2015, the appellant proffered testimony before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the appellant's file reveals that the paper file has been reduced to electronic records in the VA's paperless claims processing system (VBMS)(Veterans Benefits Management System).  There have also been records reduced to electronic records in the VA Virtual VA System.  However, a review of those records reveals that some of the file is clearly incomplete.  

For example, in various letters in the record, the agency of original jurisdiction referenced the Veteran's substantive appeal (Form 9), which is not of record.  The Board notes that additional pertinent Debt Management Center documents and AOJ letters may also not be of record.  The Board therefore finds that because there are at least some documents missing which may contain evidence beneficial to the appellant's claim, the claim must be remanded to the AOJ so that the missing evidence can be obtained and included in the file for review.  In addition, once this action has been completed to the extent possible, additional development should be undertaken to further substantiate the claim, including an audit of the appellant's nonservice-connected pension account from January 1, 2007, to the present.

Accordingly, the case is REMANDED for the following actions:

1.  To the extent they are still available, locate and review the appellant's original paper claims files to ensure that all documents have been associated with the appellant's VBMS file, to include the Veteran's Form 9.  Also of interest in this matter are any documents that explain the disposition of the November 27, 1978, warrant for arrest by the New York Police Department, which appears not to have been resolved for thirty plus years.  Efforts to obtain the missing records must continue until they are obtained, unless it is reasonably certain that they do not exist or further efforts would be futile. 

2.  The AOJ should contact the appellant and ask that he provide income and expense information for the years 2007 through 2015.  The AOJ should specifically request that the appellant provide any information concerning any Social Security Administration (SSA) benefits he may have received and also his specific expenses (medical, rent, bills, etcetera) for those specific years.  All documentation should be associated with the claims folder.  

3.  The AOJ should then undertake an audit of the appellant's nonservice-connected pension account from January 1, 2007, to the present.  The audit should reflect, on a month-by-month basis, the amounts actually paid to the appellant, and the amounts properly due.  In addition, the audit should include the amount of the overpayment that was repaid by the appellant.  A copy of the written audit should be inserted into the claims file and another provided to the appellant and his representative.  

4.  Following the above, the AOJ's Committee on Waivers and Compromises (Committee) should then readjudicate the appellant's request for waiver of recovery of the overpayment of compensation benefits - in the amount calculated pursuant to the above-described actions - with express consideration of the provisions of 38 C.F.R. §§ 1.962, 1.963, 1.963(a), and 1.965(a) (2015), and each element of the of equity and good conscience standard.  In the determination, the Committee must specifically discuss if the appellant received all of the monies negotiated during the period of question and whether the appellant was unjustly enriched for the whole period in question.  If the claim continues to be denied, the AOJ should provide to the appellant and his representative with an appropriate supplemental statement of the case and should afford them the opportunity to respond.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




